 

Case 3:13-cv-04896-K Document 245 Filed 09/18/19 Page1ofi PagelD 4314

 

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS WISSEP 18 PH 2:37
DALLAS DIVISION

KELVION WALKER, §

Plaintiff,
V. Civil Action No. 3-13-cv-04896-K
AMY WILBURN,

Defendant.

JURY NOTE NO. 2

The Court found a mistake in a word of the definition on page 14, line 6 where
the sentence reads “But Defendant Wilburn is not entitled to qualified immunity if,
at the time of the use of force, no reasonable officer with the same information could
not have believed that her actions were lawful.” The word “no” should be the word
“a”

The sentence should read “But Defendant Wilburn is not entitled to qualified

immunity if, at the time of the use of force, a reasonable officer with the same

information could not have belieyed that her actions were lawful.”
Signed September Wiese 9.

ED KINKEADE
UNITED STATES DISTRICT JUDGE
